DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS filed 08/04/2020, 01/14/2021, and 07/28/2021 have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Amitai (US 20140126057)
	D2: Zheng (US 20150346780)
	D3: Yokoyama (US 20130135722)

	With regard to claim 1, D1 teaches An augmented reality apparatus, in at least figs 2, and 21; comprising: a first combination subsystem (fig 2); a first optical 
D1 fails to expressly disclose: a first image source coupled to the polarization splitting subsystem and configured to: receive the reflected first polarized light from the polarization splitting subsystem; convert the reflected first polarized light into second polarized light; and transmit the second polarized light to the polarization splitting sub system, wherein the polarization splitting subsystem is further configured to: receive the second polarized light from the first image source; and transport the second polarized light, wherein the first lens group is configured to: receive the second polarized light from the polarization splitting subsystem; and transmit the second polarized light through the first lens group to the first quarter-wave plate, wherein the first quarter-wave plate is configured to: receive the second polarized light from the first lens group; and transport the second polarized light through the first quarter-wave plate to the first reflection surface, wherein the first reflection surface is configured to: receive the second polarized light from the first quarter-wave plate; and reflect the second polarized light onto the first quarter-wave plate, wherein the first quarter-wave plate is further configured to: receive the second polarized light from the first reflection surface; and transport the second polarized light through the first quarter-wave plate to the first lens group as the first polarized light, wherein the first lens group is further configured to: receive the first polarized light from the first quarter-wave plate; and transmit the first 
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to: a first image source coupled to the polarization splitting subsystem and configured to: receive the reflected first polarized light from the polarization splitting subsystem; convert the reflected first polarized light into second polarized light; and transmit the second polarized light to the polarization splitting sub system, wherein the polarization splitting subsystem is further configured to: receive the second polarized light from the first image source; and transport the second polarized light, wherein the first lens group is configured to: receive the second polarized light from the polarization splitting subsystem; and transmit the second polarized light through the first lens group to the first quarter-wave plate, wherein the first quarter-wave plate is configured to: receive the second polarized light from the first lens group; and transport the second polarized light through the first quarter-wave plate to the first reflection surface, wherein the first reflection surface is configured to: receive the second polarized light from the first quarter-wave plate; and reflect the second polarized light onto the first quarter-wave plate, wherein the first quarter-wave plate is further configured to: receive the second polarized light from the first reflection surface; and transport the second polarized light through the first quarter-wave plate to the first lens group as the first polarized light, wherein the first lens group is further configured to: receive the first polarized light from 
Therefore for those reasons stated above the above subject matter has been found to be in a state of allowance.
With regard to claims 2-17, the claims depend from an allowable base claim and are therefore also allowable.

	With regard to claim 18, the claim is the optical engine that belongs to the optical system of independent claim 1 and is also therefore also allowable for the same reason as stated above.

	With regard to claim 19, the independent claim is merely the method claim of independent claim 1 and is therefore allowable for the same reasons stated above.
	With regard to claim 20, the claim depends from an allowable base claim and is therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872             

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872